PER CURIAM.
Following hearings held on February 12, 1970, the referee in this disciplinary action filed a report with The Florida Bar dated June 30, 1970, in which it was recommended that respondent, William E. Chick-ering, be disbarred from the practice of law in Florida for a period of one year and until such time as the respondent shall have established his complete rehabilitation and fitness to resume the practice of law.
In January 1968, respondent was representing the Good Shepard Lutheran Church of Miami in the sale of a parcel of land. Consequently, the net proceeds of the sale were paid to respondent in behalf of the Church in the amount of $8,902.74. Respondent’s check in this amount to the Church was returned on account of insufficient funds. Approximately a month later, respondent paid $6,802.74 to his client, leaving an outstanding debt of $2,-100.00. This was followed by a series of unkept promises of payment, and it was not until February 1969, that respondent completely satisfied his obligation.
The referee recommended that respondent be found guilty of violation of Article XI, Rule 11.02(4), of the Integration Rule, Canon 11 of the Canons of Professional Ethics and Rules 1, 27 and 28 of the Additional Rules Governing the Conduct of Attorneys in Florida, 32 F.S.A. It should be noted that respondent plead below that he was caught up in a vicious current of financial reverses, but that in considering this the referee found that respondent had failed to satisfactorily demonstrate his rehabilitation. Although 60 days have elapsed since the filing in this Court of the above report and services on respondent of a copy thereof by the Clerk of this Court, respondent has not filed any petition for review as he is entitled to do under Rule 11.09(3) (a) of the Integration Rule of The Florida Bar.
The Court approves in all respects the findings of the referee and his recommendations both as to guilt and discipline. It is adjudged that respondent, William E. Chickering, a member of The Florida Bar, be and he hereby is disbarred from the practice of law in Florida for a period of one year and thereafter until such time as he shall have established his complete rehabilitation and fitness to resume the practice of law. Respondent is to bear the costs of these proceedings in the amount of $154.75.
It is so ordered.
ERVIN, C. J., and ROBERTS, CARLTON, ADKINS and BOYD, JJ., concur.